                  Case 3:20-cr-00266-JST Document 34 Filed 12/11/20 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             Facsimile: (415) 436-7234
 8           E-mail:       Kyle.Waldinger@usdoj.gov
                           Nicholas.Walsh@usdoj.gov
 9
     Attorneys for the United States of America
10

11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                              OAKLAND DIVISION
14

15   UNITED STATES OF AMERICA,                        )   Case No. CR 20-0266 JST
                                                      )
16           Plaintiff,                               )   STIPULATION RE-SCHEDULING STATUS
                                                      )   CONFERENCE DATE AND EXCLUDING TIME
17      v.                                            )   UNDER THE SPEEDY TRIAL ACT
                                                      )
18   MICHAEL ROTHENBERG,                              )   AND [PROPOSED] ORDER
                                                      )
19           Defendant.                               )
                                                      )
20
21           The parties hereby stipulate and agree as follows:

22           1.      The parties last appeared before Magistrate Judge Jacqueline Scott Corley (by Zoom) on

23 November 16, 2020. At that appearance, the court appointed Assistant Federal Public Defender Angela

24 Chuang to represent the defendant. The court scheduled the parties’ next appearance for December 15,

25 2020, before The Honorable William Alsup, and excluded time under the Speedy Trial Act to that date.

26 See dkt. 30.

27           2.      On December 9, 2020, The Honorable Jon S. Tigar found that this case was related to a

28 civil action that had been assigned to him. Accordingly, this case was re-assigned to Judge Tigar on that

     STIPULATION AND [PROPOSED] ORDER
     CR 20-0266 JST
                 Case 3:20-cr-00266-JST Document 34 Filed 12/11/20 Page 2 of 3



 1 date. Judge Tigar’s order vacated all presently scheduled hearings.

 2          3.      Because this case is now venued in Oakland, an attorney in the Oakland office of the

 3 Federal Public Defender will seek to be appointed in this case to replace Ms. Chuang. Since the parties’

 4 appearance on November 16, 2020, the government has produced two rounds of discovery to the

 5 defense. These productions consist of a total of more than 100,000 Bates-numbered documents. The

 6 government anticipates producing additional discovery by the end of 2020. Given the significant

 7 amount of discovery that has been and will be produced, and given that it is anticipated that new defense

 8 counsel will be assigned to this case, the defense needs additional time to review the discovery and to

 9 investigate the case.

10          4.      Based on the above, the parties now stipulate and agree that the status hearing previously

11 scheduled to occur before Judge Alsup on December 15, 2020, should be re-scheduled and placed on

12 Judge Tigar’s calendar for January 29, 2021, at 9:30 a.m.

13          5.      Furthermore, the United States and the defendant stipulate and agree that failing to

14 exclude the time from the date of this stipulation (December 11, 2020) to January 29, 2021, would

15 unreasonably deny the defendant continuity of counsel and would deny counsel for the defendant the

16 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

17 18 U.S.C. § 3161(h)(7)(B)(iv). Moreover, the parties stipulate and agree that the ends of justice served

18 by excluding the time from December 11, 2020, to January 29, 2021, from computation under the

19 Speedy Trial Act outweigh the best interests of the public and the defendants in a speedy trial and that,

20 therefore, the time from December 11, 2020, to January 29, 2021, should be excluded from computation
21 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

22          6.      The undersigned counsel for the government certify that they have obtained approval

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

     STIPULATION AND [PROPOSED] ORDER
     CR 20-0266 JST                   2
               Case 3:20-cr-00266-JST Document 34 Filed 12/11/20 Page 3 of 3



 1 from counsel for the defendant to file this stipulation and proposed order.

 2 SO STIPULATED.

 3 DATED: December 11, 2020                               DAVID L. ANDERSON
                                                          United States Attorney
 4
                                                                 /s/
 5                                                        ______________________________
 6                                                        KYLE F. WALDINGER
                                                          NICHOLAS J. WALSH
 7                                                        Assistant United States Attorneys

 8                                                               /s/
     DATED: December 11, 2020                             ________________________________
 9
                                                          ANGELA CHUANG
10                                                        Attorney for MICHAEL ROTHENBERG

11
                                             [PROPOSED] ORDER
12
            Based on the stipulation of the parties, IT IS HEREBY ORDERED that the status hearing
13
     previously scheduled for December 15, 2020, be re-scheduled to January 29, 2021, at 9:30 a.m.
14
            Furthermore, based upon the stipulation of the parties, and for good cause shown, the Court finds
15
     that failing to exclude the time from the date of the parties’ stipulation (December 11, 2020) to January
16
     29, 2021, would unreasonably deny the defendant continuity of counsel and would deny counsel for the
17
     defendant the reasonable time necessary for effective preparation, taking into account the exercise of
18
     due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by
19
     excluding the time from December 11, 2020, to January 29, 2021, from computation under the Speedy
20
     Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and
21
     with the consent of the parties, IT IS HEREBY ORDERED that the time from December 11, 2021, to
22
     January 29, 2021, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.
23
     § 3161(h)(7)(A) and (B)(iv).
24

25 IT IS SO ORDERED.

26 DATED: December                  , 2020                _______________________________
                                                          HON. JON S. TIGAR
27                                                        United States District Judge
28

     STIPULATION AND [PROPOSED] ORDER
     CR 20-0266 JST                   3
